Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (U.S. 2019/0233093 A1) in further view of LEE et al. (U.S. Pub No. 2017/0303259 A1).


15. Watfa teaches A User Equipment (UE), comprising: transmitting and receiving circuitry configured to receive, from a Session Management Function (SMF) [par 0064, For example, the AMF 182a, 182b may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, support for network slicing (e.g., handling of different PDU sessions with different requirements), selecting a particular SMF 183a, 183b, management of the registration area, termination of NAS signaling, mobility management, and the like], identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected [par 0125,  A WTRU may send a request to connect to a dedicated slice, for example, via a session management NAS request message. The request may include single network slice selection assistance information (S-NSSAI). The S-NSSAI may indicate (e.g., identify) a particular network slice with which the WTRU wants to establish a connection. With the back-off mechanism, the AMF may refrain from forwarding the WTRU's connection request to the dedicated network slice (e.g., to a session management function of the dedicated network slice). The AMF may send a NAS reject message to the WTRU. The AMF may indicate a back-off mechanism (e.g., a back-off timer) to the WTRU, for example as part of the NAS reject message or independently from the NAS reject message], the identification information further indicating a timer value; and a controller configured to, in a case that the timer value indicates neither zero nor deactivated, start a timer with the timer value based on Single-Network Slice Selection Assistance Information (S-NSSAI) [par 0096,  0127, The mobility management message may include a PDU session ID that may point to one or more established PDU sessions. The AMF may send the back-off timer in a mobility management (MM) accept NAS message to the WTRU, in a MM reject NAS message to the WTRU, and/or the like. The NAS message may include an indication that the back-off timer may apply to WTRU-originated signaling for a particular dedicated network slice or slice instance. Different back-off timer values may be set for different slices. The duration of the timer described above may be pre-configured for the WTRU or may be indicated in the updated assistance information. The duration of the timer may vary in accordance with the priority of the assistance information. For example, the duration of the timer may be set to a short value (e.g., including a zero value, which may indicate immediacy) when the priority of the assistance information is high (e.g., higher than that of the slice(s) currently serving the WTRU)],  wherein: the timer is configured on a per per-slice basis [par 0127, Different back-off timer values may be set for different slices. The WTRU may be instructed to back-off from connecting to a first slice]; while the UE is in a state in which the PDU session is not established, a transmission of a PDU session establishment request message is prohibited until the timer expires [par 0124-0127, The back-off mechanism may be used to prevent a WTRU from connecting to a network slice for a period of time, for example. The back off mechanism may be implemented on a per slice basis.. With the back-off mechanism, the AMF may refrain from forwarding the WTRU's connection request to the dedicated network slice (e.g., to a session management function of the dedicated network slice). The AMF may send a NAS reject message to the WTRU. The AMF may indicate a back-off mechanism (e.g., a back-off timer) to the WTRU, for example as part of the NAS reject message or independently from the NAS reject message. The WTRU may take various actions upon receiving an indication of a back-off mechanism. For example, the WTRU may halt the back-off mechanism (e.g., the WTRU may stop a back-off timer) in certain scenarios. Greater detail about the actions that may be taken by a WTRU in response to receiving an indication of a back-off mechanism are provided below. The mobility management message may include a PDU session ID that may point to one or more established PDU sessions. The AMF may send the back-off timer in a mobility management (MM) accept NAS message to the WTRU]; 
 	Watfa fail to show the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE.
 	In an analogous art Lee show the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE [par 0262, NSSAI conveys the same information regardless of the PLMN the UE is accessing (e.g. this could be possible for NSSAIs containing only standardized S-NSSAIs). When providing a Requested NSSAI to the network upon registration, the UE in a given PLMN shall only use S-NSSAIs belonging to the Configured NSSAI, if any, of that PLMN].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Watfa and Lee because this provides a recognition of the availability of a set of active network slice instance(s) corresponding to registration areas and for which entry point, that is, the AMF.


16. (Currently Amended) A communication method performed by a User Equipment (UE), the communication method comprising: receiving, from a Session Management Function (SMF) [par 0064, For example, the AMF 182a, 182b may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, support for network slicing (e.g., handling of different PDU sessions with different requirements), selecting a particular SMF 183a, 183b, management of the registration area, termination of NAS signaling, mobility management, and the like], identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected[par 0125,  A WTRU may send a request to connect to a dedicated slice, for example, via a session management NAS request message. The request may include single network slice selection assistance information (S-NSSAI). The S-NSSAI may indicate (e.g., identify) a particular network slice with which the WTRU wants to establish a connection. With the back-off mechanism, the AMF may refrain from forwarding the WTRU's connection request to the dedicated network slice (e.g., to a session management function of the dedicated network slice). The AMF may send a NAS reject message to the WTRU. The AMF may indicate a back-off mechanism (e.g., a back-off timer) to the WTRU, for example as part of the NAS reject message or independently from the NAS reject message], the identification information further indicating a timer value; and in a case that the timer value indicates neither zero nor deactivated[par 0096,  0127, The mobility management message may include a PDU session ID that may point to one or more established PDU sessions. The AMF may send the back-off timer in a mobility management (MM) accept NAS message to the WTRU, in a MM reject NAS message to the WTRU, and/or the like. The NAS message may include an indication that the back-off timer may apply to WTRU-originated signaling for a particular dedicated network slice or slice instance. Different back-off timer values may be set for different slices. The duration of the timer described above may be pre-configured for the WTRU or may be indicated in the updated assistance information. The duration of the timer may vary in accordance with the priority of the assistance information. For example, the duration of the timer may be set to a short value (e.g., including a zero value, which may indicate immediacy) when the priority of the assistance information is high (e.g., higher than that of the slice(s) currently serving the WTRU)], starting a timer with the timer value based on Single-Network Slice Selection Assistance Information (S-NSSAI), wherein: the timer is configured on a per-S-NSSATF per-slice basis[par 0095, 0125, a WTRU may, e.g., based on local policies and/or information included in the updated assistance information, start a timer before taking a next action. The timer may indicate (e.g., dictate) when the WTRU may inform a network (e.g., a different AMF) about the updated assistance information and/or when the WTRU may use the updated assistance information to connect to a corresponding network slice.  Different back-off timer values may be set for different slices. The WTRU may be instructed to back-off from connecting to a first slice. . The request may include single network slice selection assistance information (S-NSSAI). The S-NSSAI may indicate (e.g., identify) a particular network slice with which the WTRU wants to establish a connection]; while the UE is in a state in which the PDU session is not established, a transmission of a PDU session establishment request message is prohibited until the timer expires[par 0124-0127, The back-off mechanism may be used to prevent a WTRU from connecting to a network slice for a period of time, for example. The back off mechanism may be implemented on a per slice basis.. With the back-off mechanism, the AMF may refrain from forwarding the WTRU's connection request to the dedicated network slice (e.g., to a session management function of the dedicated network slice). The AMF may send a NAS reject message to the WTRU. The AMF may indicate a back-off mechanism (e.g., a back-off timer) to the WTRU, for example as part of the NAS reject message or independently from the NAS reject message. The WTRU may take various actions upon receiving an indication of a back-off mechanism. For example, the WTRU may halt the back-off mechanism (e.g., the WTRU may stop a back-off timer) in certain scenarios. Greater detail about the actions that may be taken by a WTRU in response to receiving an indication of a back-off mechanism are provided below. The mobility management message may include a PDU session ID that may point to one or more established PDU sessions. The AMF may send the back-off timer in a mobility management (MM) accept NAS message to the WTRU]; 
  	Watfa fail to show the S-NSSAT is associated with a Public Land Mobile Network (PLMN) that is registered.
 	In an analogous art Lee show the S-NSSAT is associated with a Public Land Mobile Network (PLMN) that is registered[par 0262, NSSAI conveys the same information regardless of the PLMN the UE is accessing (e.g. this could be possible for NSSAIs containing only standardized S-NSSAIs). When providing a Requested NSSAI to the network upon registration, the UE in a given PLMN shall only use S-NSSAIs belonging to the Configured NSSAI, if any, of that PLMN].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Watfa and Lee because this provides a recognition of the availability of a set of active network slice instance(s) corresponding to registration areas and for which entry point, that is, the AMF.



Response to Arguments
Dao does not disclose any signaling that is transmitted from an SMF to a UE and includes a timer value for a timer that is running while the UE is in a state in which the PDU session 1s “not established” for prohibiting a transmission of a PDU session establishment request message.

The applicant arguments are moot in view of newly rejected claims. 

In response thereto, Applicant has amended the phrase “per-S-NSSAI” in claims 15 and 16 to “per-slice.” Support of the amendment can be found, at least, in paragraph [0116] of the originally filed application. Withdrawal of the rejection is therefore respectfully requested.

The 112 rejection has been withdrawn.


Therefore, Applicant respectfully submits that Dao does not disclose or suggest a timer that prohibits the UE from transmitting a PDU session establishment request message while the UE is in a state in which the PDU has not been established.
By contrast, amended independent claim 15 recites “while the UE is in a state in which the PDU session is not established, a transmission of a PDU session establishment request message is prohibited until the timer expires.” Applicant respectfully submits that Li and Dao, either singly or in any combination thereof, do not disclose, teach, or suggest the above- identified feature of amended independent claim 15.
Thus, it is respectfully submitted that amended independent claim 15 is patentably novel and distinguishable over Li and Dao, either singly or in any combination thereof. Independent claim 16 is amended to include features similar to those recited in amended independent claim 15. Thus, for at least the reasons presented above with regard to amended independent claim 15, Applicant respectfully submits that amended independent claim 16 is also patentably novel and distinguishable over Li and Dao, either singly or in any combination thereof. Withdrawal of the rejection is therefore respectfully requested.

The applicant arguments are moot in view of newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468